DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Panno on 1/19/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims
Please cancel claims 1-19 and 33-38.
Allowable Subject matter
Claims 20-32 and 39-41 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record (such as LaFever (US 2010/0180169), Horng (US 20040035919)), teaches a method of authenticating a board assembly, the method 
None of the prior arts of record alone or in combination teaches performing processing in connection with a trusted authentication site (TAS) to securely provide a reference record, the reference record being established by an initial authentication process, the reference record including authentic and unique codes of devices delivered to populate the board assembly and data providing specific physical positions of the devices on or in the board assembly; and performing a re-authentication process to verify that the board assembly contains only devices with legitimate codes at the specific physical positions, via comparison of re-extracted codes of devices at the specific physical positions on or in the board assembly against the unique codes and the specific physical positions of the reference record, in view of other limitations of independent claim 20. 

Although the prior arts of record (such as LaFever (US 2010/0180169), Horng (US 20040035919)), teaches a system that authenticates board assemblies, the system comprising: a trusted authentication site (TAS) configured to maintain data and process information regarding one or more board assemblies for authentication, the TAS including one or more computing components and/or one or more computer readable media embodying computer executable instructions adapted to cause one or more processors to perform device authentication processes, the computer executable instruction including instructions for: receiving first information regarding one or more devices placed on a board assembly and specific physical positions of the one or more devices on or in 
None of the prior arts of record alone or in combination teaches providing second information, responsive to the first information, to the board assembly manufacturer enabling verification that the one or more devices are authentic devices fabricated by an IC fabricator; and performing processing associated with an initial authentication process to create a reference record, the reference record including information regarding authentic and unique codes of devices delivered to populate the board assembly and the specific physical positions of the one or more devices; and, in view of other limitations of independent claim 30. 

Although the prior arts of record (such as LaFever (US 2010/0180169), Horng (US 20040035919)), teaches a system that authenticates devices, the system comprising: a trusted authentication site (TAS) configured to maintain data and process information regarding one or more board assemblies for later authentication, the TAS including one or more computing components and/or one or more computer readable media embodying computer executable instructions adapted to cause one or more processors to perform device authentication processes, the computer executable instruction including instructions for: obtaining or processing test/scan information provided via extraction, at a test site, of unique identifying information regarding a board assembly; a scan controller instrument coupled to the TAS and connected to a target board assembly located at a remote site, the instrument configured to obtain test/scan information from the target board 
None of the prior arts of record alone or in combination teaches performing processing in connection with a trusted authentication site (TAS) to securely provide a reference record, the reference record being established by an initial authentication process, the reference record including authentic and unique codes of devices delivered to populate the board assembly and data providing specific physical positions of the devices on or in the board assembly; and performing a re-authentication process to verify that the board assembly contains only devices with legitimate codes at the specific physical positions, via comparison of re-extracted codes of devices at the specific physical positions on or in the board assembly against the unique codes and the specific physical positions of the reference record, in view of other limitations of independent claim 31. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Larson (US 3697687): 
Becker (US 20150024710): A method includes receiving a request from a mobile device to attach to a private wireless network, determining if a subscriber identifier is in a security database, determining if a mobile device equipment identifier is in the security database, authenticating the phone using the subscriber identifier and the mobile device equipment identifier, granting access to the private wireless network only if the phone is authenticated, and passing data between a computer system and a mobile device to monitor and control a remote monitoring and control system.
Garcia (US 20120176220): An apparatus and system for and method of registering, admitting and testing of a candidate. Test candidate can be registered and admitted through verification of identity using biometric comparisons and third party identification systems. Scanning of identification documents and comparison with security information database can authenticate the validity and authenticity of identification documents. Authentication of testing candidates can be accomplished by comparison of biometric data of candidate against biometric data contain in identification document. Testing can be conducted on an apparatus remotely located from a proctor monitored administrative station or apparatus.
Embedded access points for trusted data and resources access in HPC systems (C. Militello, et al.): Biometric authentication systems represent a valid alternative to the conventional username–password based approach for user authentication. However, authentication systems composed of a biometric reader, a smartcard reader, and a networked workstation which perform user authentication via software algorithms have been found to be vulnerable in two areas: firstly in their communication channels between readers and workstation (communication attacks) and secondly through their 
However, none of the listed references, either alone or in combination, teaches:
None of the prior arts of record alone or in combination teaches performing processing in connection with a trusted authentication site (TAS) to securely provide a reference record, the reference record being established by an initial authentication process, the reference record including authentic and unique codes of devices delivered to populate the board assembly and data providing specific physical positions of the devices on or in the board assembly; and performing a re-authentication process to verify that the board assembly contains only devices with legitimate codes at the specific physical positions, via comparison of re-extracted codes of devices at the specific physical positions on or in the board assembly against the unique codes and the specific physical positions of the reference record. 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA R HOLMES/Examiner, Art Unit 2498         
                                                                                                                                                                                               /MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498